Name: Commission Regulation (EC) No 257/96 of 12 February 1996 amending Regulation (EEC) No 3381/81 and Council Regulation (EEC) No 1442/88 as regards certain amounts whose values in ecus have been adjusted as a result of the abolition of the correcting factor for the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|31996R0257Commission Regulation (EC) No 257/96 of 12 February 1996 amending Regulation (EEC) No 3381/81 and Council Regulation (EEC) No 1442/88 as regards certain amounts whose values in ecus have been adjusted as a result of the abolition of the correcting factor for the agricultural conversion rates Official Journal L 034 , 13/02/1996 P. 0011 - 0011COMMISSION REGULATION (EC) No 257/96 of 12 February 1996 amending Regulation (EEC) No 3381/81 and Council Regulation (EEC) No 1442/88 as regards certain amounts whose values in ecus have been adjusted as a result of the abolition of the correcting factor for the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (1), as last amended by Regulation (EC) No 2853/95 (2),Whereas, with effect from 1 February 1995, Article 13 (2) of Council Regulation (EEC) No 3813/92 of 18 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), adjusts the value in ecus of certain prices and amounts in order to neutralize the effects of the abolition of the correcting factor 1,207509, which was applied to the agricultural conversion rates up to 31 January 1995;Whereas the new values in ecus of the prices and amounts concerned are established, from 1 February 1995, in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Regulation (EEC) No 1068/93;Whereas, in order to transpose those rules, Commission Regulation (EEC) No 3388/81 of 27 November 1981 laying down special detailed rules in respect of import and export licences in the wine sector (5), was last amended by Regulation (EC) No 2537/95 (6); whereas that amendment contains an error in that the amount of the security in respect of export licences had already been adopted in Commission Regulation (EC) No 1685/95 (7), as last amended by Regulation (EC) No 2807/95 (8); whereas this situation should be rectified;Whereas Regulation (EC) No 2537/95 also amended Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years (9), as last amended by Regulation (EC) No 2537/95, of permanent abandonment premiums in respect of wine-growing areas; whereas that amendment contains some omissions which should be corrected,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3388/81 is hereby amended as follows:In Article 4 (2) 'ECU 1,208` is replaced by 'ECU 2`.Article 2 Regulation (EEC) No 1442/88 is hereby amended as follows:- In Article 2 (5) (d) 'ECU 4 000` is replaced by 'ECU 4 830`.- In Article 9a (1) 'ECU 1 500` is replaced by 'ECU 1 811`.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 108, 1. 5. 1993, p. 106.(2) OJ No L 299, 12. 12. 1995, p. 1.(3) OJ No L 387, 31. 12. 1992, p. 1.(4) OJ No L 22, 31. 1. 1995, p. 1.(5) OJ No L 341, 28. 11. 1981, p. 19.(6) OJ No L 260, 31. 10. 1995, p. 10.(7) OJ No L 161, 12. 7. 1995, p. 2.(8) OJ No L 291, 6. 12. 1995, p. 18.(9) OJ No L 132, 28. 5. 1988, p. 3.